Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-17 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on September 29, 2021 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  
The IDS filed September 15, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Cite No. 1 under non-patent literature documents has not been considered.  The rest of the IDS has been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patel US Patent Publication No. 2016/0205518 (“Patel”) in view of Bansal et al. US Patent Publication No. 2017/0142234 (“Bansal”).

Regarding claim 1, Patel teaches a communication method in a public cloud system, wherein the system comprises: 

 receiving, by the service controller, a first vSPU list sent by the first vCTRL, wherein the first vSPU list comprises address information of the plurality of first vSPUs (fig. 5. see module 402 comprising service registrar and internal DNS.  para. [0059] register 502… maintaining catalog recording of all available service container instances. para. [0062] internal DNS, list of active IP addresses for the peer component); and 
sending, by the service controller, the address information of the plurality of first vSPUs to the second vCTRL to enable the second vSPU to (i) select address information of a first target vSPU from the address information of the plurality of first vSPUs, and (ii) communicate with the first target vSPU based on the address information of the first target vSPU (para. [0062] when a component (e.g. service cluster 508b) wishes to send a message to a peer component (e.g. service cluster 508a), it queries internal DNS 504 to obtain a list of active IP addresses for the peer component. fig. 6.  see synchronization between internal DNS 504  for Site 1 and Site 2).
Patel does not expressly teach that the service controller is a global service controller.
Bansal teaches a global service controller receiving address information of a plurality of virtual service processing units and providing address information of the plurality of virtual service processing units (para. [0054] directory service 430 may be a separate module from any host 410.  para. [0057] update directory service 430 with information regarding virtual machine 413A (such as the host identity, the virtual address, and/or the physical address of virtual machine.  network manager may continually update the directory service with the status of each virtual machine currently running on the host.  para. 

Regarding claim 7, Patel teaches a communication method in a public cloud system, wherein the system comprises: 
a service controller, a first service processing node, which comprises a first node controller (vCTRL) and a plurality of first virtual service processing units (vSPUs) (fig. 5.  see site comprising a service register 502 and internal DNS 504.  para. [0039] virtual machines, e.g. compute nodes. para. [0076] datacenters (referred to as deployment sites).  para. [0064] service discovery component is deployed on a virtual machine cluster hosted on one or more physical processors), and a second service processing node, which comprises a second vCTRL and a second vSPU (fig. 5, 6.  see site 2 comprising a service register 502 and service 2 container.  para. [0076] datacenters), and the method comprises: 
obtaining, by the first vCTRL, a first vSPU list, wherein the first vSPU list comprises address information of the plurality of first vSPUs (para. [0062] internal DNS, list of active IP addresses for the peer component); and 
sending, by the first vCTRL, the first vSPU list to the service controller to enable the second vSPU to (i) select address information of a first target vSPU from the address information of the plurality of first vSPUs, and (ii) communicate with the first target vSPU based on the address information of the first target vSPU (para. [0059] register 502… maintaining catalog recording of all available service 
Patel does not expressly teach that the service controller is a global service controller (GSC).
Bansal teaches a global service controller receiving address information of a plurality of virtual service processing units and providing address information of the plurality of virtual service processing units (para. [0054] directory service 430 may be a separate module from any host 410.  para. [0057] update directory service 430 with information regarding virtual machine 413A (such as the host identity, the virtual address, and/or the physical address of virtual machine.  network manager may continually update the directory service with the status of each virtual machine currently running on the host.  para. [0058] mappings stored in directory service 430… accessible for network management by network manager 415.  “source virtual machine,” “destination virtual machine”.  para. [0069] perform the look-up, destination virtual machine 413C is running on host 410B and has been assigned virtual address 414C and a particular physical address).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel by implementing Bansal’s disclosure of a separate global service controller configured to receive and provide the address information from a plurality of hosts.  One of ordinary skill in the art would have been motivated to do so for benefits of providing a controller that maintains and updates information on virtual instances on a plurality of hosts so that the address information may be readily accessed by the plurality of hosts.

Regarding claim 11, Patel teaches a service controller for a public cloud system, wherein the system comprises: 
the service controller, a first service processing node, which comprises a first node controller (vCTRL) and a plurality of first virtual service processing units (vSPUs) (fig. 5.  see site comprising a service register 502 and internal DNS 504.  para. [0039] virtual machines, e.g. compute nodes. para. [0076] datacenters (referred to as deployment sites)), and a second service processing node, which 
receive a first vSPU list sent by the first vCTRL, wherein the first vSPU list comprises address information of the plurality of first vSPUs (para. [0059] register 502… maintaining catalog recording of all available service container instances. para. [0062] internal DNS, list of active IP addresses for the peer component), and 
send address information of the plurality of first vSPUs to the second vCTRL to enable the second vSPU to (i) select address information of a first target vSPU from the address information of the plurality of first vSPUs, and (ii) communicate with the first target vSPU based on the address information of the first target vSPU (para. [0062] when a component (e.g. service cluster 508b) wishes to send a message to a peer component (e.g. service cluster 508a), it queries internal DNS 504 to obtain a list of active IP addresses for the peer component).
Patel does not expressly teach that the service controller is a global service controller (GSC) comprising a transceiver and one or more processors, and the one or more processors are configured to:  receive the list through the transceiver and send through the transceiver address information.
Bansal teaches a global service controller comprising a transceiver and processor configured to receive, through a transceiver, address information of a plurality of virtual service processing units, and send, through the transceiver, address information of the plurality of virtual service processing units (para. [0029] one or more processors. para. [0054] directory service 430 may be a separate module from any host 410.  para. [0057] update directory service 430 with information regarding virtual machine 413A (such as the host identity, the virtual address, and/or the physical address of virtual machine.  network manager may continually update the directory service with the status of each virtual machine currently running on the host.  para. [0058] mappings stored in directory service 430… accessible for network management by network manager 415.  “source virtual machine,” “destination virtual machine”.  para. [0069] perform the look-up, destination virtual machine 413C is running on host 410B and has been assigned virtual address 414C and a particular physical address).  It would have been obvious to one of 

Regarding claim 15, Patel teaches a node controller (vCTRL) for a public cloud system, wherein the system comprises: 
a service controller, a first service processing node, which comprises the vCTRL and a plurality of first virtual service processing units (vSPUs), and a second service processing node, which comprises a further vCTRL and a second vSPU, 
the vCTRL comprises: a transceiver; and one or more processors, and the one or more processors are configured to (para. [0064] service discovery component is deployed on a virtual machine cluster hosted on one or more physical processors): 
obtain a first vSPU list, wherein the first vSPU list comprises address information of the plurality of first vSPUs (para. [0062] internal DNS, list of active IP addresses for the peer component), and 
send the first vSPU list to enable the second vSPU to (i) select address information of a first target vSPU from the address information of the plurality of first vSPUs, and (ii) communicate with the first target vSPU based on the address information of the first target vSPU (para. [0062] when a component (e.g. service cluster 508b) wishes to send a message to a peer component (e.g. service cluster 508a), it queries internal DNS 504 to obtain a list of active IP addresses for the peer component).
Patel does not teach that the service controller is a global service controller (GSC) and the vCTRL sending, through the transceiver, the list to the GSC.
Bansal teaches a global service controller and a controller, wherein the controller sends, through a transceiver, address information of a plurality of virtual service processing units (para. [0054] directory 

Regarding claim 2, Patel in view of Bansal teach the method according to claim 1, wherein the method further comprises: 
selecting by the GSC, address information of a second target vSPU from the address information of the plurality of first vSPUs; and sending by the GSC, the address information of the second target vSPU to a terminal device to enable the terminal device to communicate with the second target vSPU (As explained above, Bansal is relied upon to teach the GSC.  Patel: para. [0086] returns an IP address selected for the PTT client.  para. [0088] each service cluster 1306 includes one or more containers and may provide a different PTT service).

Regarding claim 9, Patel in view of Bansal teach the method according to claim 7, wherein the method further comprises: obtaining, by the first vCTRL, running statuses of the plurality of first vSPUs; and updating, by the first vCTRL, the first vSPU list in response to a running status of any of the plurality of first vSPUs being abnormal (Patel: para. [0059] health monitor… deployed at each deployment site.  de-register 

Regarding claim 12, Patel in view of Bansal teach the controller according to claim 11, wherein the one or more processors are configured to: select address information of a second target vSPU from the address information of the plurality of first vSPUs, and send, through the transceiver, the address information of the second target vSPU to a terminal device to enable the terminal device to communicate with the second target vSPU (Patel: para. [0086] returns an IP address selected for the PTT client.  para. [0088] each service cluster 1306 includes one or more containers and may provide a different PTT service).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Bansal and Zhou US Patent Publication No. 2017/0111443 (“Zhou”).

Regarding claim 3, Patel does not teach the method according to claim 2, wherein the selecting the address information of the second target vSPU comprises: receiving, by the GSC, load information of each of the plurality of first vSPUs from the first vCTRL; and selecting, by the GSC, the address information of the second target vSPU from the address information of the plurality of first vSPUs based on the load information of each of the plurality of first vSPUs.
Zhou teaches receiving, by a controller, load information of each of a plurality of first vSPUs from a first vCTRL; and selecting, by the controller, the address information of the second target vSPU from the address information of the plurality of first vSPUs based on the load information of each of the plurality of first vSPUs (para. [0048] identifier information may be an IP address and a MAC address of the virtual machine.  para. [0069] determines identifier information, load information of the multiple virtual machines. sends the access request packet… according to identifier information of the selected virtual machine).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel by implementing Zhou’s disclosure of receiving load information of vSPUs and selecting the address information based on the load information.  One of ordinary skill in the art would have been motivated to do so for benefits of providing balancing of network resources (para. [0007]).   

Regarding claim 13, Patel does not teach the controller according to claim 12, wherein the one or more processors are configured to: receive, through the transceiver, load information of each of the plurality of first vSPUs, and select the address information of the second target vSPU from the address information of the plurality of first vSPUs based on the load information of each of the plurality of first vSPUs.
Zhou teaches one or more processors are configured to: receive, through a transceiver, load information of each of a plurality of first vSPUs, and select address information of a second target vSPU from the address information of the plurality of first vSPUs based on the load information of each of the plurality of first vSPUs (para. [0048] identifier information may be an IP address and a MAC address of the virtual machine.  para. [0069] determines identifier information, load information of the multiple virtual machines.  sends the access request packet… according to identifier information of the selected virtual machine).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel by implementing Zhou’s disclosure of a controller configured to receive load information of vSPUs and select the address information based on the load information.  One of ordinary skill in the art would have been motivated to do so for benefits of providing balancing of network resources (para. [0007]).   

Claims 4, 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Bansal and Liu et al. US Patent Publication No. 2017/0163761 (“Liu”).

Regarding claim 4, Patel in view of Bansal teach the method according to claim 2, wherein the method further comprises: 
obtaining, by the GSC, selection information, wherein the selection information comprises an area location of the terminal device (Patel: para. [0086] geographically nearest deployment site 510 based on an originator's IP address); 
selecting, by the GSC, the first service processing node as a target service processing node based on the selection information, (Patel: para. [0086] direct the traffic to a geographically nearest deployment site 510 based on an originator's IP address.  para. [0116] geographic proximity of the deployment site to the UE); and 
sending, by the GSC, address information of the first vCTRL to the terminal device, to indicate the terminal device to request the second target vSPU from the first vCTRL for communication (Patel: para. [0086] returns an IP address selected for the PTT client).
	Patel and Bansal do not teach the selection information comprises one or more types of operator information, wherein the first service processing node is a service processing node that belongs to a same operator as the terminal device, or the first service processing node is a service processing node configured to provide optimal service quality for the terminal device.
	Liu discloses selection information comprising one or more types of operator information, wherein a first service processing node is a service processing node that belongs to a same operator as the terminal device, or the first service processing node is a service processing node configured to provide optimal service quality for the terminal device (para. [0054] operator corresponding to the user, operating corresponding to the resources severs are the same.  geographically close, same operator network, relatively light load is selected).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel by implementing Liu’s disclosure of selecting a processing node based on the same operator as a terminal device such that the first vCTRL is selected based on at least the location of the terminal device and operator.  One of ordinary skill in the art 

Regarding claim 10, Patel in view of Bansal teach the method according to claim 7, wherein the method further comprises: receiving, by the first vCTRL, a service request sent by a terminal device (Patel: para. [0086] direct the traffic to a geographically nearest deployment site 510 based on an originator's IP address.  para. [0116] geographic proximity of the deployment site to the UE); and sending, by the first vCTRL, address information of a second target vSPU to the terminal device, wherein the second target vSPU belongs to the plurality of first vSPUs (para. [0086] returns an IP address selected for the PTT client).  Patel does not teach wherein the first service processing node and the terminal device belong to a same operator, or the first service processing node is configured to provide optimal service quality for the terminal device. 
Liu discloses a first service processing node and a terminal device belonging to a same operator, or the first service processing node is configured to provide optimal service quality for the terminal device (para. [0054] operator corresponding to the user, operating corresponding to the resources severs are the same.  geographically close, same operator network, relatively light load is selected).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel by implementing Liu’s disclosure of selecting a processing node based on the same operator as a terminal device.  One of ordinary skill in the art would have been motivated to do so for benefits of selecting a processing node that would provide a short network path and thus reducing the possibility of failure in the path and high data transmission speed (para. [0058]).   

Regarding claim 14, the claim comprises similar subject matter as claim 4 and is rejected under a similar rationale as claim 4.

.

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Bansal and Polyakov et al. US Patent Publication No. 2015/0263900 (“Polyakov”).

Regarding claim 5, Patel in view of Bansal teach the service controller the first vSPU list in response an abnormal state (Patel: para. [0059] health monitor… deployed at each deployment site.  de-register failed instances.  para. [0063] remove the IPs of failed components from internal DNS 504, removes the failed container instance from the service catalog through service registrar. deregister all interfaces of the failed container instance from internal DNS 504).  Patel does not teach the method according to claim 1, wherein the method further comprises: monitoring, by the GSC, a running status of the first service processing node; and in response to the running status of the first service processing node being abnormal, deleting, by the GSC, the first vSPU list.
Polyakov teaches monitoring by a global service controller a running status of a first service processing node and in response to the running status of the first service processing node being abnormal, deleting, by the global service controller, the first service processing node (para. [0113] fails to receive the periodic “heartbeat” message from a given active Compute node.  remove the given Compute Node from its list.  sends… message that identifies the inactive status… remove the given Compute Node from its list of active Compute Nodes).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel by implementing Polyakov’s disclosure of monitoring the status of a processing node and deleting the processing node such that the deleting of the list disclosed by Patel is response to status of the processing node.  One of ordinary skill in the art would have been motivated to do so for a similar reason of preventing further access to the components of a failed and/or non-responsive processing node and enable assign of any tasks to another suitable node.   

Regarding claim 6, Patel does not teach the method according to claim 5, wherein the method further comprises: in response to the running status of the first service processing node being abnormal, sending, by the GSC, a notification message to the second vCTRL to indicate the second vSPU to stop selecting the plurality of first vSPUs of the first service processing node for communication.
Polyakov teaches in response to a running status of a first service processing node being abnormal, sending, by the global service controller, a notification message to a second service processing node to indicate the second service processing node to stop selecting the first service processing node for communication (para. [0113] fails to receive the periodic “heartbeat” message from a given active Compute node.  remove the given Compute Node from its list.  sends… message that identifies the inactive status… remove the given Compute Node from its list of active Compute Nodes).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have similarly modified Patel with Polyakov’s disclosure of a notification message to stop selecting the first service processing node such that the second vCTRL is notified of the inactive status of the first servicing processing node to stop selecting IP addresses of the peer component.  One of ordinary skill in the art would have been motivated to do so for a similar reason of preventing further access to the components of a failed and/or non-responsive processing node and enable assign of any tasks to another suitable node.   

Claim 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Bansal and Bieswanger et al. US Patent Publication No. 2010/0037038 (“Bieswanger”).

Regarding claim 8, Patel does not teach the method according to claim 7, wherein the method further comprises: obtaining, by the first vCTRL, total load of the plurality of first vSPUs; in response to the total load of the plurality of first vSPUs being greater than a first preset threshold, increasing, by the first vCTRL, a quantity of the plurality of first vSPUs of the first service processing node; or in response 
Bieswanger teaches obtaining, by a first vCTRL, total load of a plurality of first vSPUs; in response to the total load of the plurality of first vSPUs being greater than a first preset threshold, increasing, by the first vCTRL, a quantity of the plurality of first vSPUs of the first service processing node; or in response to the total load of the plurality of first vSPUs being less than a second preset threshold, decreasing, by the first vCTRL, a quantity of the plurality of first vSPUs of the first service processing node (para. [0044] 4 physical processors have 8 cores 241-248 which may provide a total of 8.00 virtual processing units.  para. [0062] increase the number of virtual processing units as demand increase, decrease number as demand decreases.  para. [0067] activate or deactivate cores based on the load, and change mapping of virtual processing units based on the load.  para. [0072] less than the next-lowest threshold, select one of the active cores… to deactivate).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel by implementing Bieswanger’s disclosure of increasing or decreasing the number of virtual processing units based on load.  One of ordinary skill in the art would have been motivated to do so for a benefit of enabling efficient operation of the processing nodes (para. [0007]).   

Regarding claim 16, the claim comprises similar subject matter as claim 8 and is rejected under a similar rationale as claim 8.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Glover et al. US Patent Publication No. 2014/0122723 teaches a global service controller (para. [0013] listener resources for cloud services.  para. [0025] registry server.  updates the set(s) of listeners registered as being available to process service request for respective cloud service(s).  para. [0026] 


Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445